





Form of Warrant




THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE
SECURITIES LAWS.  THEY HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND
APPLICABLE STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION FROM THE
REGISTRATION PROVISIOSN OF THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS AND THEN ONLY SUBJECT TO THE APPLICABLE
RESTRICTIONS ON TRANSFER SET FORTH HEREIN.




WARRANT TO PURCHASE COMMON STOCK

OF

GLOBAL ARENA HOLDING, INC.




Warrant No. ____

Date of Issuance:  [INSERT DATE] (“Issuance Date”)




THIS WARRANT CERTIFIES THAT, for value received [HOLDER] (“Holder”) is entitled
to purchase a maximum of [NUMBER OF SHARES] fully-paid and non-assessable shares
of the Common Stock, par value $0.001 per share (the “Shares”) of Global Arena
Holding, Inc. (the “Company”) at a price of $0.25 per Share (the “Exercise
Price”).




This Warrant is issued pursuant to that certain Convertible Note and Warrant
Purchase Agreement, dated as of even date of the Date of Issuance set forth
above, between the Company and the initial Holder in satisfaction of the
Company’s obligations under such agreement.




ARTICLE I

TERM AND EXERCISE




1.1

Term.  This Warrant is exercisable, in whole or in part, at any time and from
time to time on or before 5:00 p.m. Eastern Time on the date (“Expiration Date”)
that is two years after the Date of Issuance set forth above.  The Company will
at all times reserve and keep available, solely for issuance and delivery on the
exercise of the Warrant, sufficient shares of Common Stock from time to time
issuable on the exercise of the Warrant.




1.2

Method of Exercise.  Holder may exercise this Warrant, in whole or in part, by
delivering this Warrant and a duly executed Notice of Exercise in substantially
the form attached hereto as Appendix A to the principal office of the Company.
 Holder shall also deliver to the Company immediately available funds in an
amount equal to the number of Shares elected to be purchased multiplied by the
Exercise Price, as adjusted as provided below.  Notwithstanding any provision in
this Warrant to the contrary, the Holder shall provide sixty-one (61) days
written notice to the Company before exercising this Warrant in the event that
such exercise would result in the Holder being deemed the beneficial owner of
4.99% or more of the issued and outstanding Common Stock of the Company, which
amount shall be computed as if all other rights to purchase shares of Common
Stock of the Company by the holder or any other person that would increase the
beneficial ownership of the Holder were exercised and consummated.




1.3

Delivery of Certificate and New Warrant.  Within 10 business days after Holder
exercises this Warrant, the Company shall deliver to Holder certificates for the
Shares acquired and, if this Warrant has not been fully exercised or converted
and has not expired, a new Warrant representing the Shares not so acquired.  




1.4

Lost or Destroyed Warrant.  Upon receipt of an affidavit signed by the Holder
and reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and (in the case of loss, theft or destruction) upon
delivery of an indemnity agreement reasonably satisfactory to the Company, or
(in the case of mutilation) upon surrender and cancellation of the mutilated
Warrant, the Company will execute and deliver, in lieu thereof, a new Warrant of
like tenor.




1.5

Sale, Merger, or Consolidation of the Company.




1.5.1

Acquisition.  For the purpose of this Warrant, “Acquisition” means any sale,
license, or other disposition of substantially all of the assets of the Company,
or any reorganization, consolidation, or merger of the Company where the Company
is not the surviving corporation and the securities issued with respect to the
Company’s securities outstanding immediately before the transaction represent
less than 50% of the beneficial ownership of the new entity immediately after
the transaction.  




1.5.2

Assumption of Warrant.  Upon the closing of any Acquisition, the successor
entity shall assume the obligations of this Warrant, then this Warrant shall be
exercisable for the same securities, cash, and property as would be payable for
the Shares issuable upon exercise of the unexercised portion of this Warrant as
if such Shares were outstanding on the record date for the Acquisition and
subsequent closing.  The Company shall use reasonable efforts to cause the
surviving corporation to assume the obligations of this Warrant.




ARTICLE II

MISCELLAEOUS




2.1

Adjustment of Exercise Price and Number of Shares.  If the Company at any time
on or after the Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding Common
Stock into a greater number of shares, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced and the number of
Shares will be proportionately increased.  If the Company at any time on or
after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding Common Shares into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Shares will be
proportionately decreased.  Any adjustment under Section 2.1 shall become
effective at the close of business on the date such subdivision or combination
becomes effective.

 

2.2

Legends.  This Warrant and the Shares shall be imprinted with a legend in
substantially the following form:




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR APPLICABLE STATE SECURITIES LAWS.  THEY
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE.
 THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933, AS AMENDED AND APPLICABLE STATE SECURITIES LAWS, OR THE
AVAILABILITY OF AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE SECURITIES
ACT OF 1933, AS AMENDED, AN DAPPLICABLE STATE SECURITIES LAWS AND THEN ONLY
SUBJECT TO RESTRICTIONS ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN
THE CERTIFICATE OF INCORPORATION AS MAY BE AMENDED AND MODIFIED FROM TIME TO
TIME.  A COPY OF SUCH CERTIFICATE SHALL BE FURNISHED BY THE COMPANY TO THE
HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.




2.3

Compliance with Securities Laws on Transfer.  If, at the time of the surrender
of this Warrant in connection with any transfer of this Warrant, the transfer of
this Warrant shall not be registered pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the “Securities Act”)
and under applicable state securities or blue sky laws, the Company shall
receive from the Holder or transferee of this Warrant, as the case may be, (i) a
written opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws and (ii) an executed
investment letter in form an substance acceptable to the Company (which
investment letter shall be in form, substance and scope customary for such
letters in comparable transactions).  Within 24 hours of the receipt of (i) and
(ii), the Company will instruct its transfer agent to remove the legend.  The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to an affiliate of Holder.  




2.4

Transfer Procedure.  Subject to the terms herein, Holder may transfer all or
part of this Warrant or the Shares issuable upon exercise of this Warrant by
giving the Company notice of the Warrant being transferred setting forth the
name, address, and taxpayer or identification number of the transferee and
surrendering this Warrant to the Company for re-issuance to the transferee(s)
(and Holder if applicable).




2.5

Warrant Holder Not Deemed a Shareholder.  Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
shareholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Shares which such Person is then entitled to
receive upon the due exercise of this Warrant.  In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
shareholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.




2.6

Notices.  Any notice required to be given under the terms of this Warrant shall
be sent by certified or registered mail (return receipt requested) or delivered
by hand or confirmed facsimile, and shall be effective five days after being
placed in the mail, if mailed, or upon receipt or refusal of receipt if
delivered by hand or confirmed facsimile, in each case addressed as follows:




If to the Company:




Global Arena Holding, Inc.

John S. Matthews, Chairman

1500 Broadway, 5th Floor

New York City, NY 10036

If to the Holder:




To the address of the Holder on the Company’s books and records.




2.7

Amendments.  This Warrant may be amended only in writing, signed by the party
against whom enforcement is sought.




2.8

Governing Law.  This Warrant and all rights and obligations hereunder shall be
governed by the laws of the State of New York.




[signature page follows]




















IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first above written.




Company:




Global Arena Holding, Inc.




By:

___________________________

Name:

Title:










Holder:













By:

___________________________

Name:

Title:












































































APPENDIX A




NOTICE OF EXERCISE




Global Arena Holding, Inc.

1500 Broadway, 5th floor

New York City, NY 10036

Attention:  John Matthews, Chairman




To Mr. Matthews:




The undersigned hereby irrevocably exercises its right to purchase ___________
shares (the “Shares”) of the Common Stock of Global Arena Holding, Inc. pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
purchase price of such Shares in full, OR




The undersigned hereby elects to convert the attached Warrant into Shares/cash
in the manner specified in the Warrant.  This conversion is exercised with
respect to ________ of Shares covered by the Warrant.




Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:







The undersigned agrees not to sell, pledge or otherwise transfer any of the
Shares obtained upon the Warrant, except under circumstances that will not
result in a violation of the Securities Act of 1933, as amended, or applicable
state securities laws.







Name: __________________




EIN or social security no.: _______________________




Signature: ____________________




Date: _____________________















